Title: To Benjamin Franklin from Dumas, 1 December 1780
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin


Monsieur
Amst. 1 Dec. 1780
Je profite de quelques moments qui me restent avant le départ de Mr. Dana, dont je n’ai rien su jusqu’à celui où je prends la plume; pour m’informer de votre santé. J’espere que la Goute est passée, & qu’elle ne vous a pas fait trop souffrir.— Vous aurez déjà appris l’accession de la Rep. à la Neutralité armée, par une pluralité de 6 Provinces. Celle de Zélande, où certain gd. Perse. est tout puissant, a seule été d’un avis contraire. On a tout de suite expédié un Courier à Petersb. avec cette Resolution.— La Province d’Hollande, à la pluralité de 15 villes contre 3, a pris la résolution singuliere, de désavouer & désapprouver la conduite d’Amstm. par rapport au projet du Traité éventuel trouvé parmi les papiers de Mr. Laurens & de notifier ce désaveu à S. J. Y.— L’insolent Meme. [Memoire] de S. J. Y. n’a été communiqué par l.h.p. à la province d’Hollde. (& aux autres) que depuis peu de jours; & l’Assemblée d’hollde. délibere à présent sur la reponse à y faire.
Je retournerai dans peu de jours à Lahaie, où je serai charmé de recevoir de vos bonnes nouvelles, surtout de votre rétablissement.
Je suis avec un grand respect, Monsieur, Votre très-humble & très-obéissant serviteur
Dumas
Passy à S.E. M. Franklin
 
Addressed: A Son Excellence / Monsieur B. Franklin / Escr. Min. Plenipe. des E. U. / &c. / Passy./.
